The opinion of the court was delivered by
Dawson, J.:
The plaintiff, who claimed to have been a Kansas soldier in the world war, was denied compensation and appealed to the district court of Labette county. The issue was whether the plaintiff was a bona fide resident .of Kansas at the time he enlisted in the army. The trial court decided in the negative. Plaintiff assigns error on' this finding of fact and argues that the trial court did not give due significance to the fact that plaintiff’s parents, residents of Missouri, had emancipated the claimant during his minority so as to leave him free to establish a residence for himself separate and apart from that of his parents. Plaintiff contends that the evidence established the fact that he was an emancipated minor, and that as such he had á right to establish a separate residence. Both contentions may be conceded, but they do not control this case. The evidence did not show — to the satisfaction of the trial court, at least— that plaintiff was a bona fide resident of Kansas at the time he entered the army. Indeed, the evidence to which the trial court gave credence was to the effect that plaintiff was not then a resident of Kansas. Since there was some competent evidence to support the trial court’s finding of fact, its decision and judgment cannot be disturbed. (Bayer v. Cockerill, 3 Kan. 282, syl. ¶ 6; Farney v. Hauser, 109 Kan. 75, syl. ¶ 7, 198 Pac. 178; In re Soldiers’ Compensation Appeals, Doniphan’s Case, 116 Kan. 601, 603, 227 Pac. 1117; id., 116 Kan. 607, 229 Pac. 355.)
Affirmed.